UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-6254


CURTIS JEROME BROWN, SR., a/k/a Curtis J. Brown, Sr., a/k/a
Curtis Jerome Brown,

                       Petitioner – Appellant,

          v.

UNITED STATES OF AMERICA; US PROBATION OFFICE,

                       Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(2:14-cv-04340-DCN)


Submitted:   June 18, 2015                 Decided:   June 23, 2015


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Curtis Jerome Brown, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Curtis Jerome Brown, Sr., appeals the district court’s order

accepting     the   recommendation   of   the   magistrate   judge   and

dismissing, without prejudice, Brown’s petition for a writ of

mandamus.     We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.      Brown v. United States, No. 2:14-cv-04340-DCN

(D.S.C. Jan. 30, 2015).        We grant leave to proceed in forma

pauperis.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.



                                                               AFFIRMED




                                     2